Notice of Non-Responsive Amendment after Examiner Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on February 6, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the amended claims submitted February 6, 2021 are not readable on the elected and examined invention. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
As submitted in the amendment of February 6, 2021, claim 1 is now drawn to a robotic kitchen system. This appears to be comparable to Group III, a robotic cooking apparatus, as set forth in the non-final rejection of April 30, 2020, within the explanation of election by original presentation; and, as laid out in that office action, the robotic kitchen system is a different invention than the storage arrangement for use with a robotic kitchen. The recited “robotic kitchen system” does not overlap in scope with the previously recited storage arrangement; it does not include the housing and containers with an elongate handle on each previously recited, and the previous storage arrangement did not include the frame or robot arm now recited. 
Because there are no claims drawn to the invention being examined, the submission of February 6, 2021 is non-responsive, has not been entered, and will not be further examined.

The restriction requirement may be petitioned by the applicant; this is explicitly set forth in the third paragraph of page 3, the third paragraph of page 5, the second paragraph of page 7, and the 

The appropriateness of a new restriction requirement after compliance with a previous requirement is addressed in MPEP 811.02, which states that “restriction is proper at any stage of prosecution up to final action”.

The office generally does not permit the applicant to shift inventions. If the applicant wishes to pursue a different invention (i.e. the robotic kitchen system) instead of the invention being examined (i.e. the storage arrangement for use with the robotic kitchen system), this can be accomplished by filing a divisional application. See MPEP 819.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763